DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Dependent claim 10 depends from cancelled dependent claim 9..  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: an optical conduit to communicate light in at least one direction in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim 20 recites that the endoscopic imaging apparatus of claim 1 comprises four to six LEDs. Independent claim 1 recites a first light source and a second light source. It is not clear from the claims whether the four to six LEDs separate from the first and second light sources or whether the first and second light sources consist of four to six LEDs. Accordingly, claim 20 is indefinite for failing to particularly point out and distinctly claim the subject matter. For purposes of examination, this limitation is interpreted as the first and second light sources consisting of four to six LEDs. 
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim 24 recites “the light source”. Independent claim 1, from which claim 24 depends, recites a first light source and a second light source. It is not clear to which light source of independent claim 1 that claim 24 refers. Accordingly, claim 24 is indefinite for failing to particularly 
Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim 28 recites “wherein the first and second light source is on the opposite side of the second light source”. It is not clear how the second light source can be on the opposite side of itself. Accordingly, claim 28 is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15-16, 19-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tearney et al. (US 2016/0338578) in view of Duan et al. (US 2015/0380140).
Regarding claim 1, Tearney discloses an endoscopic imaging apparatus, comprising: an ingestible endoscopy capsule (602; Figs. 4 and 6; par. [0032]) and having a cylindrical housing (Figs. 4 and 6) and a hemi one hemi-spherical end or truncated hemi-spherical end (Figs. 4 and 6); an external positioning and orientation system (par. [0032] and [0036]-[0037]; Fig. 8; external magnetic field) to position and orientate the capsule in a target area for positioning and orientating the endoscopy capsule within a patient, and one diagnostic imaging means, which is oblique back illumination microscopy (OBM) included in the capsule (par. [0023]-[0024]), configured to perform (capable of performing; intended use) an imaging having a depth resolution of 1-30 um and comprises a second light source (407), wherein the diagnostic imaging means comprises an optical conduit (par. [0023]) to communicate light in at least one direction selected from toward the sample and away from the sample.
Although Tearney discloses the movement of the capsule being controlled by an external magnetic field (par. [0037]), it does not specifically disclose the capsule comprising a permanent magnetic dipole, wherein the capsule length is in parallel to the direction of the magnetic dipole; a first light source for photography or video; and the external positioning and orientation system including at least one magnet. Duan teaches an analogous endoscopic apparatus that is controlled by an external magnetic field (402; par. [0045]), the capsule (100; Fig. 1) comprising a permanent magnetic dipole (102/202; Figs. 1 and 2; par. [0034]), wherein the capsule length is in parallel to the 
Regarding claim 10, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 9, wherein the truncated hemi-spherical end has a non-transparent surface (Fig. 4; 415) to prevent the stray light from the light source.
Regarding claim 15, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 1, wherein the capsule further comprises a three-dimension magnetic sensor (Duan: 104; par. [0034]; Fig. 1).
Regarding claim 16, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 1, wherein the capsule further comprises a three-dimension gravity sensor (Duan: 205; par. [0034]; Fig. 2).
Regarding claim 19, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 1, wherein the diagnostic imaging means comprises a third light source (408: Fig. 4).
Regarding claim 20, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 1 comprises four to six LEDs (407/408 and Duan: 114; par. [0034]).
Regarding claim 21, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, configured for illumination of the target area by the second and third light sources with light of different distinguishable wavelengths (par. [0009]).
Regarding claim 22, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, configured for illumination of the sample by the second (407) and third (408) light sources with orthogonally polarized light.
Regarding claim 23, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, wherein the first and second light sources are capable of providing illumination at a range of wavelengths comprising from 0.2 to 300 um (par. [0009]).
Regarding claim 24, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, wherein the light source is selected from a light-emitting diode (LED) (407/408; Duan: 114), a laser, a supercontinuum light source, or a superluminescent diode (SLED).
Regarding claim 25, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, wherein the diagnostic imaging means comprises a photo detector array (404) and the photo detector array is a charge coupled device (CCD) or a 
Regarding claim 27, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, wherein the diagnostic imaging means, configured so that the axis of illumination of the sample with the first light source (114) and the axis of detection of light originating from the first light source are displaceable by from about 0.2 mm to about 5 mm (capable of being so displaced). 
Regarding claim 28, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, wherein the first (114) and second (407) light source is on the opposite side of the second light source (407).
Regarding claim 29, Tearney in view of Duan disclose the endoscopic imaging apparatus of claim 19, wherein the third (408) light and second (407) light source is on the same side of the capsule (Fig. 4).
Regarding claim 30, Tearney in view of Duan disclose a method of creating a phase contrast image using the capsule in claim 1, comprising: preparing a target area and ready for examination (par. [0036]); positioning the capsule of claim 1 to a target area (par. [0036]; step 810); illuminating the target area of a sample with a first light source (Duan: 114) to provide a photographic image; rotating the capsule endoscope for 180 degrees so that the first light source points away from the sample (par. [0037]; step 855]); illuminating the target area of a sample with a second light source (407) and a third light source (408) to provide an oblique back illumination of the target region of the sample and detecting a phase contrast image from light originating from the second 
Regarding claim 31, Tearney in view of Duan disclose the method of claim 30 further comprises forming a direct contact between the capsule endoscope and the sample by using the external magnetic force to obtain an OBM image (par. [0036]).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tearney in view of Daun as applied to claim 1 above, and further in view of Duan et al. (US 2015/0018615; hereinafter referred to as “Duan-2”).
Regarding claim 11, Tearney in view of Duan disclose endoscopic imaging apparatus of claim 1, but does not specifically disclose wherein the capsule is less than 30 mm in a first dimension. Duan-2 teaches an analogous endoscopic apparatus that is guided by an external positioning and orientation system wherein the capsule is less than 30 mm in a first dimension (par. [0061]). It would have been obvious to one having ordinary skill in the art to make the capsule less than 30 mm in a first dimension, as taught by Duan-2, in order to both contain all elements within the capsule and navigation within the gastrointestinal system.
Regarding claim 12, Tearney in view of Duan disclose endoscopic imaging apparatus of claim 1, but does not specifically disclose wherein the capsule is less than 10 mm in a second dimension. Duan-2 teaches an analogous endoscopic apparatus that is guided by an external positioning and orientation system wherein the capsule is less than 10 mm in a first dimension (R; Fig. 1). It would have been obvious to one having ordinary skill in the art to make the capsule less than 10 mm in a second 
Regarding claim 13, Tearney in view of Duan disclose endoscopic imaging apparatus of claim 1, but does not specifically disclose wherein the capsule weighs greater than 3g. Duan-2 teaches an analogous endoscopic apparatus that is guided by an external positioning and orientation system wherein the capsule weighs greater than 3g (par. [0009]) so that the density of the capsule is greater than the density of the liquid and so the capsule may float (Fig. 2). It would have been obvious to one having ordinary skill in the art to make the weighs greater than 3g, as taught by Duan-2, so that the density of the capsule is greater than the density of the liquid and so the capsule may float.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795